DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on March 19, 2020.
Claims 1-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states, “receiving, at the host server, at least a portion of the program information from the portable electronic device based on a user of the external electronic device selecting the generated representation of the resource locator information”. Applicants do not point out clearly which options include in the present invention by this language. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite term. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US Patent 9,100,540) hereafter Gates, in view of Sobti et al. (US Publication 2015/0195489) hereafter Sobti.
As per claim 1, Gates discloses a computer implemented method, comprising: receiving, at a host server, a device communication signal from a portable electronic device, wherein the device communication signal comprises resource locator information that identifies a location within a device memory of the portable electronic device where program information resides (abstract, col. 1 lines 30-54; col. 4 lines 26-33: different users from different locations 
However, in the same field of endeavor, Sobti discloses the claimed limitation of receiving, at the host server, at least a portion of the program information from the portable electronic device based on a user of the external electronic device selecting the generated representation of the resource locator information (paragraphs 0055, 0077, 0093: utilize identification of new device to participate in the current conference).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sobtis’ teaching of multi-site video conferencing with teaching of Gates. One would be motivated to enable the user information to start a live communication session for distribution of information among devices, thus enhancing conference communication.
As per claim 2, Gates discloses the computer implemented method wherein the external video conferencing system comprises a video conferencing controller having a video conferencing software application executing thereon (abstract). 
As per claim 3, Gates discloses the computer implemented method further comprising receiving, at a portable electronic device, information identifying the host server (fig. 1, abstract). 
As per claim 4, Gates discloses the computer implemented method further comprising: receiving, by the host server, a request to access the program information from the external electronic device, wherein the received request is derived from the representation of the resource locator information (col. 5 lines 38-43; col. 6 lines 21-36). 
As per claim 5, Gates discloses the computer implemented method wherein the resource locator information essentially comprises a text string (col. 6 lines 21-29). 
As per claim 6, Gates discloses the computer implemented method wherein the resource locator information comprises a first URL or a first URI (col. 5 lines 38-43; col. 6 lines 21-29; col. 13 lines 9-15). 
As per claim 7, Gates discloses the computer implemented method wherein the device communication signal is received from the portable electronic device via a wireless communication link formed on a CDMA, GSM, LTE, HSPA+ or WiMax communication network (col. 5 lines 30-53).  
As per claim 8, Gates discloses the computer implemented method wherein the device communication signal further comprises event information or host information; and storing the received resource locator information further comprises allocating a location within the host memory of the host server to store the resource locator information based on an analysis of the 
As per claim 9, Gates discloses the computer implemented method wherein storing the received resource locator information further comprises generating a virtual environment using one or more software applications running on the host server, and wherein generating the virtual environment includes allocating a location within the host memory of the host server based on an analysis of the device communication signal (abstract, col. 5 lines 30-53; col. 6 lines 21-36 and col. 6 lines 55-col. 7 lines 5; col. 12 lines 25-41). 
As per claim 10, Gates discloses the computer implemented method wherein the device communication signal further comprises event information (col. 5 lines 38-43; col. 13 lines 9-15). 
As per claim 11, Gates discloses the computer implemented method wherein generating the representation of the resource locator information comprises making at least a part of40PATENTAttorney Docket No.: LOGI/0040USC03 the resource locator information accessible to a user via a web page that is accessible on the Internet (col. 5 lines 38-43; col. 6 lines 21-29; col. 13 lines 9-15). 
As per claim 12, Gates discloses the computer implemented method further comprising transmitting the resource locator information to at least one user found on a user access list that is stored within the host memory of the host server (col. 5 lines 38-43; col. 6 lines 21-29; col. 13 lines 9-15). 
As per claim 13, Gates discloses a system for sharing program information by electronic devices, comprising: a portable electronic device, comprising: a first processor; a non-volatile device memory having program information stored therein and a number of instructions which, when executed by the first processor, causes the portable electronic device to perform operations 
However, in the same field of endeavor, Sobti discloses the claimed limitation of generating the representation of the resource locator information to be displayed on the external electronic device, wherein the host server is in communication with a video conferencing system (paragraphs 0055, 0077, 0093: utilize identification of new device to participate in the current conference).

As per claim 14, Gates discloses the system wherein the video conferencing system comprises a video conferencing controller having a video conferencing software application executing thereon (abstract, col. 1 lines 30-54; col. 4 lines 26-33).  
As per claim 15, Gates discloses the system wherein the portable electronic device further comprises a transceiver that is configured to receive host identifier information, and wherein the instructions stored in the device memory of the portable electronic device which, when executed by the first processor, cause the portable electronic device to perform operations further comprising identifying the host server using the host identifier information (col. 5 lines 38-43; col. 13 lines 9-15). 
As per claim 16, Gates discloses the system wherein generating the representation of the resource locator information comprises making at least a part of the resource locator information accessible to a user via a web page that is accessible on the Internet (abstract, Fig. 1). 
As per claim 17, Gates discloses the system wherein the instructions stored in the host memory of the host server which, when executed by the second processor, cause the host server to perform operations further comprising receiving, by the host server, a request to access the program information from the external electronic device, wherein the received request is derived from a representation of the resource locator information (col. 6 lines 21-36 and col. 6 lines 55-col. 7 lines 5; col. 12 lines 25-41). 
As per claim 18, Gates discloses the system wherein the instructions stored in the host memory of the host server which, when executed by the second processor, cause the host server to perform operations further comprising generating a virtual environment using one or more 
Claim 19 is an Independent claim with similar limitations in addition with first communication link and transmitting, from the host server, the resource locator information to external electronic devices, wherein the external electronic devices are in communication with host server via the internet hosting device (col. 5 lines 38-43; col. 6 lines 21-36; col. 12 lines 25-41; col. 13 lines 9-15), and hence are rejected based on the rejection provided in claim 1.
Claims 20-24 are listed all the same elements of claims 2, 4-7 respectively. Therefore, the supporting rationales of the rejection to claims 2, and 4-7 apply equally as well to claims 20-24, respectively.
As per claim 25, Gates discloses the computer implemented method further comprising transmitting the resource locator information to at least one user found on a user access list that is stored within the host memory of the host server (col. 5 lines 38-43; col. 6 lines 21-29; col. 13 lines 9-15). 
As per claim 26, Gates discloses the computer implemented method wherein storing the received resource locator information further comprises generating a virtual environment using one or more software applications running on the host server, and wherein generating the virtual environment includes allocating a location within the host memory of the host server based on an analysis of a device communication signal in which the received resource locator information is contained (col. 6 lines 21-36 and col. 6 lines 55-col. 7 lines 5; col. 12 lines 25-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455